Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement of Viking Therapeutics, Inc. on Form S-8 File No. 333-203810 of our report, which includes an explanatory paragraph as to the Company’s ability to continue as a going concern, dated March 8, 2016 with respect to our audits of the financial statements of Viking Therapeutics, Inc. as of December 31, 2015 and 2014 and for the years then ended, which report is included in this Annual Report on Form 10-K of Viking Therapeutics, Inc. for the year ended December 31, 2015. /s/ Marcum LLP Irvine, California
